NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1954-21

JESSICA HURLEY,

          Plaintiff-Respondent,

v.

NIKETA GOVINDANI, M.D.,

     Defendant-Appellant.
_________________________

                   Submitted July 11, 2022 – Decided August 2, 2022

                   Before Judges Currier and DeAlmeida.

                   On appeal from an interlocutory order of the Superior
                   Court of New Jersey, Law Division, Passaic County,
                   Docket No. L-1260-21.

                   Ruprecht Hart Ricciardulli & Sherman, LLP, attorneys
                   for appellant (Michael R. Ricciardulli, of counsel and
                   on the briefs; Brion D. McGlinn, on the briefs).

                   Alfred V. Acquaviva, attorney for respondent.

PER CURIAM
      In this medical negligence action, on leave granted, we consider whether

the physician who issued the affidavit of merit (AOM) met the requirements

under the New Jersey Medical Care Access and Responsibility and Patients First

Act (PFA), N.J.S.A. 2A:53A-37 to -42. Although the certifying physician had

retired   from   his    forty   years   of   practice   in   New   York   as   an

obstetrician/gynecologist (OB/GYN) two years prior to the accrual of plaintiff's

claims, he continued to volunteer as an OB/GYN at a clinic in Florida. The trial

court found the AOM compliant with the statute. Because we conclude the

certifying physician was board certified in the same specialty as defendant and

was "devoting the majority of his professional time" to the practice of th at

specialty, we affirm.

      Plaintiff alleges defendant deviated from the standard of care in her

prenatal and postpartum care, specifically that defendant failed to appreciate

signs of pre-eclampsia during plaintiff's pregnancy in 2019. Plaintiff served a

timely AOM authored by Leonard A. Benedict, M.D. Thereafter, defendant

moved to dismiss the complaint, asserting Dr. Benedict was not qualified to

issue the AOM.

      The court conducted a N.J.R.E. 104 hearing during which Dr. Benedict

described his qualifications and explained his current professional work. Dr.


                                                                           A-1954-21
                                         2
Benedict became a licensed physician in 1973 and was board certified in

OB/GYN in 1981.        The doctor held privileges at North Shore University

Hospital in New York for approximately forty years. He delivered thousands of

babies and performed hundreds of OB/GYN procedures.

      Dr. Benedict retired from North Shore Hospital in 2017. He moved to

Florida and began volunteering at a clinic three times a month for a total of

fifteen hours. Dr. Benedict is licensed in New York and Florida and maintains

his board certification. He previously served as chairman of the OB/GYN

department at New York Institute of Technology, College of Osteopathic

Medical School, and was a lecturer there. He currently undertakes work as an

expert witness, reviewing four to five cases per year. The doctor testified he

spends more time at the clinic than performing expert witness work or on other

professional activities.

      At the clinic, the doctor sees pregnant patients, performing examinations

and reviewing the patients' files. He also orders testing and evaluates results of

ultrasounds and other tests. The doctor refers patients to a particular hospital

when a procedure is needed or for the delivery of a baby. He stated he had not

delivered a baby since 2016. In addition, Dr. Benedict provides gynecological




                                                                            A-1954-21
                                        3
care at the clinic, which includes diagnosing fibroids, ectopic pregnancies, and

other related OB/GYN issues.

      On December 15, 2021, the trial court denied defendant's motion to

dismiss. The court found that Dr. Benedict was practicing as an OB-GYN at the

clinic, and although he does not deliver babies, he provides the same type of

prenatal and postpartum care that defendant rendered to plaintiff. The court also

noted that although Dr. Benedict only performed fifteen hours of clinical work

per month, his clinical practice "involves more time than what he does . . . being

a medical expert." Therefore, the court found that Dr. Benedict's work at the

clinic satisfied the statute's requirement that an expert conduct the "majority of

his professional time in active clinical practice." The judge stated that Dr.

Benedict "is qualified as an expert in the area of obstetrics and gynecology and

would be qualified to offer this affidavit of merit and would likewise be qualified

to testify at the time of trial."

      Defendant moved for reconsideration. The trial court denied the motion

on January 21, 2022. In addressing defendant's argument that Dr. Benedict does

not devote a majority of his professional time to active clinical practice , the

court stated that "[Dr. Benedict's] status as retired from his private practice does

not mean he is not devoting a majority of his professional time to active clinical


                                                                              A-1954-21
                                         4
practice." In addition, although the doctor was no longer delivering babies, he

remained actively engaged in an OB/GYN practice. And because plaintiff's

claims of negligence arose out of defendant's prenatal and postpartum care,

rather than labor and delivery, the allegations fell within Dr. Benedict's current

practice and expertise.

      On appeal, defendant asserts the trial court erred in interpreting the statute

governing the preparation of an AOM, N.J.S.A. 2A:53A-26 to -29, and the PFA.

Our review of a trial court's interpretation of a statute is de novo. See Meehan

v. Antonellis, 226 N.J. 216, 230 (2016).

      In any action for damages for malpractice or negligence by a licensed

professional, plaintiff must provide defendant, within sixty days of defendant's

answer,1 an affidavit of an appropriate licensed professional stating that "there

exists a reasonable probability that the care, skill or knowledge exercised or

exhibited in the treatment, practice or work that is the subject of the complaint,

fell outside acceptable professional . . . practices." N.J.S.A. 2A:53A-27. The

purpose of the affidavit of merit statute "is laudatory—to weed out frivolous

claims against licensed professionals early in the litigation process." Meehan,



1
  The court may grant one additional period, not to exceed sixty days, to file the
affidavit of merit for "good cause." N.J.S.A. 2A:53A-27.
                                                                              A-1954-21
                                         5
226 N.J. at 228 (citing Ferreira v. Rancocas Orthopedic Assocs., 178 N.J. 144,

146 (2003)).

      In addition, a plaintiff must comply with the PFA. Under N.J.S.A.

2A:54A-41, a person may not give expert testimony or execute an affidavit of

merit regarding the appropriate standard of practice or care unless they are a

licensed physician who meets the following criteria:

            (a) If the party against whom or on whose behalf the
            testimony is offered is a specialist or subspecialist
            recognized by the American Board of Medical
            Specialties or the American Osteopathic Association
            and the care or treatment at issue involves that specialty
            or subspecialty recognized by the American Board of
            Medical Specialties or the American Osteopathic
            Association, the person providing the testimony shall
            have specialized at the time of the occurrence that is the
            basis for the action in the same specialty or
            subspecialty, recognized by the American Board of
            Medical Specialties or the American Osteopathic
            Association, as the party against whom or on whose
            behalf the testimony is offered, and if the person against
            whom or on whose behalf the testimony is being offered
            is board certified and the care or treatment at issue
            involves that board specialty or subspecialty
            recognized by the American Board of Medical
            Specialties or the American Osteopathic Association,
            the expert witness shall be:

            ....

            (2) a specialist or subspecialist recognized by the
            American Board of Medical Specialties or the
            American Osteopathic Association who is board

                                                                         A-1954-21
                                        6
           certified in the same specialty or subspecialty,
           recognized by the American Board of Medical
           Specialties or the American Osteopathic Association,
           and during the year immediately preceding the date of
           the occurrence that is the basis for the claim or action,
           shall have devoted a majority of his professional time
           to either:

           (a) the active clinical practice of the same health care
           profession in which the defendant is licensed, and, if the
           defendant is a specialist or subspecialist recognized by the
           American Board of Medical Specialties or the American
           Osteopathic Association, the active clinical practice of that
           specialty or subspecialty recognized by the American
           Board of Medical Specialties or the American Osteopathic
           Association; or

           (b) the instruction of students in an accredited medical
           school, other accredited health professional school or
           accredited residency or clinical research program in the
           same health care profession in which the defendant is
           licensed, and, if that party is a specialist or subspecialist
           recognized by the American Board of Medical Specialties
           or the American Osteopathic Association, an accredited
           medical school, health professional school or accredited
           residency or clinical research program in the same
           specialty or subspecialty recognized by the American
           Board of Medical Specialties or the American Osteopathic
           Association; or

           (c) both.

           [N.J.S.A. 2A:53A-41(a) (emphasis added)].

     Defendant contends Dr. Benedict was not engaged in "the active clinical

practice" of the OB-GYN specialty as required under N.J.S.A. 2A:53A-41(a).


                                                                           A-1954-21
                                        7
The statute does not define or set forth parameters for "the active clinical

practice" of a specialty.

      In interpreting a statute, courts must discern and effectuate the

Legislature's intent. Meehan, 226 N.J. at 232. The best indicator of that intent

is the statutory language itself. DiProspero v. Penn, 183 N.J. 477, 492 (2005).

Therefore, we begin with the words of the statute and ascribe to them their

ordinary meaning. Mason v. City of Hoboken, 196 N.J. 51, 68 (2008).

      As stated, the purpose of the AOM statute is to "put to rest unmeritorious

and frivolous malpractice lawsuits at an early stage of litigation while allowing

worthy claims to proceed through discovery, and, if warranted, to trial." Knorr

v. Smeal, 178 N.J. 169, 176 (2003) (citing Palanque v. Lambert-Woolley, 168

N.J. 398, 404 (2001)). Therefore, a plaintiff only needs to make a threshold

showing that their claim is meritorious. Our Supreme Court has stated that there

is no legislative interest in having the AOM statute bar a plaintiff's claims made

in good faith. See Buck v. Henry, 207 N.J. 377, 393 (2011). See Ryan v. Renny,

203 N.J. 37, 51 (2010) (stating the legislative intent of the AOM statute was not

to create a "minefield of hyper-technicalities in order to doom innocent litigants

possessing meritorious claims").




                                                                            A-1954-21
                                        8
      The purpose of the additional requirements imposed on an AOM under the

PFA is to establish "qualifications for expert witnesses in medical malpractice

actions" and to ensure that a party's expert has "the same type of practice and

possess the same credentials . . . as the defendant health care provider, unless

waived by the court." Meehan, 226 N.J. at 231 (citing Assembly Appropriations

Comm., Statement to A. 50 2-3 (Mar. 4, 2004)); See also Buck, 207 N.J. at 389

(holding the basic principle behind N.J.S.A. 2A:53A-41 is that "the challenging

expert" who executes the affidavit of merit should be "equivalently -qualified"

as the defendant physician).

      Defendant does not dispute that Dr. Benedict meets the PFA's initial

requirement under 41(a)––that he is a specialist recognized by the American

Board of Medical Specialties.        Defendant instead challenges the expert's

qualifications under 41(a)(2)(a), asserting that fifteen hours of volunteer work

per month at a clinic is not "devot[ing] a majority of his professional time to

. . . (a) the active clinical practice of the same health care profession in which

the defendant" specializes. N.J.S.A. 53A-41(a)(2)(a).

      Although Dr. Benedict retired from his practice in New York, he continues

to practice in his medical specialty in Florida, albeit likely for a fraction of the

number of hours he previously worked. But the statute does not require the


                                                                              A-1954-21
                                         9
expert be paid for his medical services or that he perform his medical services

for a minimum number of hours per month. The statute requires an expert to

devote the "majority of [their] professional time" to "the active clinical practice

of the same health care profession in which the defendant" specializes. Ibid.

      Dr. Benedict devotes a majority of his professional time to the active

clinical practice of OB/GYN. He continues to be board certified in his specialty

in both New York and Florida. Under the circumstances presented here, we are

satisfied Dr. Benedict met the requirements of N.J.S.A. 2A:53A-41 to permit

him to author an AOM.        His qualifications and current practice meet the

Legislature's intent of ensuring that a party's expert is similarly credentialed as

the defendant physician. See Meehan, 226 N.J. at 231. Any contrast between

the expert's current work and defendant's practice will be fully explored at trial.

But it is not a barrier to Dr. Benedict issuing an AOM.

      Affirmed.




                                                                             A-1954-21
                                       10